UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6823



KENNETH BOND,

                                           Petitioner - Appellant,

          versus


D. A. GARRAGHTY,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-923)


Submitted:   September 12, 2003       Decided:   September 25, 2003


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Bond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Bond, a Virginia inmate, seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2000) petition.         We

have independently reviewed the record and conclude that Bond has

not made a substantial showing of the denial of a constitutional

right.    See Miller-El v. Cockrell, 537 U.S. 322,         , 123 S. Ct.

1029,    1039   (2003).   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.         See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              DISMISSED




                                  2